     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 1 of 14   1


 1                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 19-CR-018
 4                        Plaintiff,   )
                                       ) STATUS CONFERENCE
 5     vs.                             )
                                       ) Washington, DC
 6     Roger Jason Stone, Jr.,         ) April 30, 2019
                                       ) Time: 11:00 a.m.
 7                        Defendant.   )
       ___________________________________________________________
 8
                     TRANSCRIPT OF STATUS CONFERENCE
 9                              HELD BEFORE
                  THE HONORABLE JUDGE AMY BERMAN JACKSON
10                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
11

12                            A P P E A R A N C E S

13
       For the Plaintiff: Jonathan Ian Kravis
14                        Aaron Simcha Jon Zelinsky
                          Michael John Marando
15                        Adam Jed
                          U.S. ATTORNEY'S OFFICE FOR THE
16                          DISTRICT OF COLUMBIA
                          555 Fourth Street, NW
17                        Washington, DC 20530
                          (202) 252-7068
18                        Email: Jonathan.kravis3@usdoj.gov
                          Email: Asjz@usdoj.gov
19                        Email: Michael.marando@usdoj.gov

20
       For the Defendant: Bruce S. Rogow
21                        LAW OFFICE OF BRUCE S. ROGOW, P.A.
                          100 NE 3rd Avenue
22                        Suite 1000
                          Fort Lauderdale, FL 33301
23                        (954) 767-8909
                          Email: Brogow@rogowlaw.com
24

25
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 2 of 14      2


 1     For the Defendant: Robert C. Buschel
                          BUSCHEL & GIBBONS, P.A.
 2                        One Financial Plaza
                          100 S.E. Third Avenue
 3                        Suite 1300
                          Ft. Lauderdale, FL 33394
 4                        (954) 530-5301
                          Email: Buschel@bglaw-pa.com
 5                        Grant J. Smith
                          STRATEGYSMITH, P.A.
 6                        401 East Las Olas Boulevard
                          Suite 130-120
 7                        Fort Lauderdale, FL 33301
                          (954) 328-9064
 8                        Email: Gsmith@strategysmith.com

 9     ____________________________________________________________

10     Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
                                   Official Court Reporter
11                                 United States Courthouse, Room 6523
                                   333 Constitution Avenue, NW
12                                 Washington, DC 20001
                                   202-354-3267
13
                                     *   *   *
14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 3 of 14         3


 1                THE COURTROOM DEPUTY:      Your Honor, we have criminal

 2     case No. 19-18, United States of America v. Roger Stone.

 3     Mr. Stone is present in the courtroom, Your Honor.

 4                Will counsel for the parties please approach the

 5     lectern and identify yourself for the record.

 6                MR. KRAVIS:     Good morning, Your Honor.      Jonathan

 7     Kravis on behalf of the United States.

 8                THE COURT:    Good morning.

 9                MR. KRAVIS:     With me at counsel table are Michael

10     Marando, Aaron Zelinsky, and Adam Jed, all with D.C.

11     U.S. Attorney's Office.

12                THE COURT:    Good morning.

13                MR. ROGOW:    Good morning, Your Honor.       Bruce Rogow,

14     Rob Buschel, and Grant Stone for Mr. Stone.

15                THE COURT:    Good morning.     And I note that Mr. Stone

16     is present.

17                I set the status conference back at our last status

18     conference, really just to have an opportunity to get everybody

19     together and take your temperature and find out if there's

20     anything we need to resolve.       It looks like things are moving

21     smoothly, motions are being filed when motions need to be

22     filed.

23                I only have one issue that I think we need to talk

24     about.   I don't think there's that much to do this morning,

25     notwithstanding that everybody came a long way to be here.           But
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 4 of 14          4


 1     let me just start with where we are on discovery.

 2                 MR. KRAVIS:    Yes, Your Honor.     Rule 16 discovery is

 3     complete.   The government has -- we've started producing Jencks

 4     and Giglio material for our anticipated possible trial

 5     witnesses, and we are continuing to do that.          I expect that

 6     that process will be substantially completed in the next -- the

 7     next four to six weeks.      But the Rule 16 discovery is complete.

 8                 THE COURT:    Okay.   Are there any issues that the

 9     defendant wishes to raise with respect to discovery?

10                 MR. ROGOW:    No, Your Honor.

11                 THE COURT:    Okay.   Are there any issues that the

12     government thinks we need to take up today?

13                 MR. KRAVIS:    Not at this time, Your Honor.

14                 THE COURT:    Okay.   What about the defendant?

15                 MR. ROGOW:    No, Your Honor.

16                 THE COURT:    Okay.   Well, I had one thought, which

17     is -- and you can be seated, because I'm not sure who's going

18     to answer first -- Docket 70 is the motion to compel the

19     complete report of the Special Counsel.         Subsequent to the

20     filing of the motion, the report was made public in part.

21     There's aspects of it that are redacted.         But certainly you

22     have more of it than you had when you wrote the motion.

23                 So, my question for the defendant is:        To what extent

24     do you believe the motion has been rendered moot by the

25     disclosure?
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 5 of 14     5


 1                 MR. ROGOW:    It is not because of the redacted

 2     portions which are pertinent to us.        And we've not had a

 3     response yet from the government on that aspect of our motion.

 4     So at the moment, we don't know what the government's position

 5     will be with regards to that.       We do not think it's moot.

 6                 THE COURT:    All right.    I think it's fair to say that

 7     some portions that relate to this defendant in particular are

 8     redacted from public view for largely appropriate reasons.       But

 9     has the government provided or does it intend to provide that

10     portion of the report?      I'm not talking about the entire

11     report, but the section that deals with Mr. Stone that was

12     redacted.   I think it largely says harm to ongoing matter,

13     which I assume is this matter.

14                 Are you planning to provide it to counsel for Mr.

15     Stone?

16                 MR. KRAVIS:    Your Honor, the government does not

17     intend to provide that portion of the report to counsel for

18     Mr. Stone, absent an order of the Court to do so.

19                 As the government will argue in our opposition to the

20     defendant's motion to compel, which we intend to file on

21     Friday, the portions of the report that are redacted that

22     relate to this matter, or even that relate to the -- I guess

23     I'll call them discovery requests that were filed in the

24     government's notice -- or, in the defendant's notice and

25     response to the Court order, we believe those materials are not
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 6 of 14       6


 1     discoverable.    They relate to mental impressions and

 2     conclusions of government attorneys.        They're specifically

 3     exempted from disclosure under Federal Rule of Criminal

 4     Procedure 16.

 5                And the government has provided Mr. Stone, in the

 6     course of discovery, any material gathered in the course of the

 7     Special Counsel's investigation that relates to this case.

 8     That includes information that could be relevant to the

 9     credibility of government trial witnesses, and it also includes

10     any information that could be construed as favorable to the

11     defendant under Brady versus Maryland.         And that material, as

12     the Court directed at our last hearing, I believe, has been not

13     only provided, but also specifically identified by the

14     government in its discovery correspondence.

15                The government's view is that that process completes

16     the government's discovery obligations.         And so to the extent

17     that there is redacted material in the Special Counsel's report

18     that relates to this case, it is not subject to discovery by

19     the defendant.

20                THE COURT:    All right.     So what you're saying is that

21     if there's information that bears on their credibility, such as

22     prior 302s or grand jury material, you have an obligation to

23     turn that over, but if the report contains an assessment of

24     their credibility, that you're not required to turn that over?

25     Essentially, the lawyers' views about it.
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 7 of 14         7


 1                MR. KRAVIS:     Yes, that is correct.      And I would go a

 2     step further than the Court described it.         To the extent that

 3     there is material that was gathered in the Special Counsel's

 4     investigation that would tend to bear on the credibility of any

 5     witness the government intends to call at trial, the government

 6     is producing that material to the defense in discovery in this

 7     case, regardless of whether the subject matter of the

 8     underlying material bears on the allegations in the indictment

 9     or not.   That is, if there was information collected in the

10     Special Counsel's investigation suggesting -- that contradicts

11     something that a government witness may have said about another

12     matter, to the extent that material exists, we are providing it

13     in discovery, consistent with our obligations under Brady and

14     Giglio.

15                Because we are doing that, because we're providing

16     the material itself, as we would in any criminal case, the

17     government's position is we're not obligated to produce to the

18     defendant redacted versions of a report that summarizes or

19     describes or discusses or analyzes that material.

20                THE COURT:    Well, isn't some of that already public?

21     For instance, in the section of the report that we're talking

22     about there's a statement about an inability to corroborate

23     certain information that was provided by Mr. Corsi.            So that

24     is, kind of, a statement about the investigation that's right

25     there, already laid out for the public.
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 8 of 14     8


 1                So, if there are similar statements that are

 2     redacted, I can understand why they might not be available to

 3     the public.    But shouldn't they at least be provided to Stone

 4     or to me to review in camera to determine whether they should

 5     be provided to Stone?

 6                MR. KRAVIS:     If the Court would like to see the

 7     materials in camera, the government is certainly willing to

 8     provide it.    But our view, in terms of our discovery

 9     obligations in this case, is that if we are producing the

10     underlying material, including both material relevant to the

11     allegations in the indictment and material relevant to the

12     credibility of possible government witnesses, then the report

13     itself, the portions of the report that describe and analyze

14     that material is not also discoverable, just like a prosecution

15     or declination memorandum would not be discoverable.

16                The material discussed in those memos, obviously, may

17     be subject to discovery by the defendant, but the government's

18     reports, memoranda analyzing that material is not subject to

19     discovery by the defendant.

20                THE COURT:    Well, ordinarily not, but we're in a

21     situation where 500 pages of analysis has been made public.

22     We're in a situation where we have a Special Counsel who did

23     report and analyze and think, and it's public, largely.        So is

24     there a different standard that applies once that door is open?

25                MR. KRAVIS:     We don't think there is a different
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 9 of 14         9


 1     standard that applies here.       Much of the material that is

 2     relevant to this case -- just about all of the material that is

 3     relevant to this case was redacted to comply with the Court's

 4     order and the local rules regarding extrajudicial statements.

 5                But, the government's view is that the mere fact of

 6     the publication of the -- an unredacted -- I guess the redacted

 7     version of the Special Counsel's report, that does not itself

 8     create further discovery obligations as to the report.         The

 9     fact that the Special Counsel looked into other matters does

10     create additional discovery obligations for the government; the

11     discovery obligations that I outlined a moment ago, to identify

12     and produce to the defense possible inconsistencies or

13     contradictions in the accounts provided by possible government

14     witnesses, the sort of standard fare for Brady and Giglio.

15     But, the government's view is it doesn't create an additional

16     discovery obligation with respect to those portions of the

17     report itself.

18                THE COURT:    Well, to the extent they're arguing that,

19     well, I got prosecuted for lying and other people weren't

20     truthful, how come they weren't prosecuted?         Does it go to --

21     some of the analysis go to whether there's anything to that?

22                MR. KRAVIS:     Well, I mean, as we will argue in the

23     opposition to the selective prosecution motion that we'll file

24     on Friday, before the defense -- even setting aside the

25     existence or nonexistence of a Special Counsel's report, before
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 10 of 14        10


 1     the defense would be entitled to any kind of information in

 2     that area the defense has to make a high showing on -- they

 3     have to make a colorable showing with respect to both prongs of

 4     the selective prosecution test set forth in Armstrong.

 5                 The government's position is that the defense has not

 6     come close to meeting either one of those prongs of the test,

 7     let alone make a colorable showing on either of those prongs.

 8     And so the government's view is that the defense is not

 9     entitled to that information, wherever it resides, in a

10     redacted -- an unredacted version of the report, in a

11     prosecution memorandum, in internal government communications.

12     The defense hasn't made the showing that they're entitled to

13     that discovery, wherever it lies.

14                 THE COURT:    All right.    And obviously everybody is

15     going to get a chance to brief this.         I'm not going to rule on

16     this today.    I thought if there was some way to cut to the

17     chase with respect to the issues related to the Special

18     Counsel's report today, that that might be worth doing.         It

19     seems I need to see what you have to say in response; that a

20     lot of the underlying material that I believe they are entitled

21     to they're getting.

22                 I think once we see what the government's response

23     is, the defense really needs to hone in, particularly, on why,

24     if you're getting the underlying material, the 302s and the

25     grand jury testimony of these witnesses who potentially have
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 11 of 14         11


 1     credibility problems, why you're entitled to the redacted

 2     portion of the report, if you've been given the raw material

 3     for whatever cross-examination you might need.

 4                 One of the issues the defendant says, in a related

 5     motion, that since there was no congressional referral, no

 6     witness in the grand jury testified as to materiality, now

 7     there's a question, fundamental question, first of all, about

 8     whether materiality is a question of fact or a question of law.

 9     But has the grand jury testimony even been provided at this

10     point?   Would they even know whether there's testimony in the

11     grand jury as to materiality or not?

12                 MR. KRAVIS:    The grand jury testimony has largely

13     been provided to the defense at this point.          Some of those

14     transcripts were provided in discovery production that I handed

15     over today, and so they may not have -- they haven't had a

16     chance to review it yet.       But, the grand jury testimony, at

17     this point, has largely been provided; not only for the

18     government's anticipated trial witnesses, but for, I believe,

19     just about all of the civilian fact witnesses who testified in

20     the grand jury on any matter that in any way relates to this

21     case.    I think the only transcript that has not been provided

22     to the defense at this point is the testimony of the case agent

23     who testified before the grand jury.

24                 THE COURT:    All right.    Okay.   Thank you.      That's all

25     I have for you today.
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 12 of 14       12


 1                 MR. KRAVIS:    Thank you, Your Honor.

 2                 THE COURT:    Mr. Rogow, you can come up to the

 3     lectern.

 4                 As I said, I'm not going to rule today, but if

 5     there's something you want me to be thinking about in

 6     connection with this particular issue, the redacted portions --

 7     I don't see that there's anything in your motion that would

 8     entitle you to the redacted portions of the entire report.          But

 9     the portions that relate to your client, in light of what

10     they're giving you, if there's anything you want to add about

11     why you should get it or why at least I should see it, I'm

12     happy to hear you right now.

13                 MR. ROGOW:    I think we need to see the government's

14     response on Friday and then our reply, so we can focus in on

15     it, as Your Honor has pointed out.

16                 THE COURT:    All right.    Well, I'll await that.     I'm

17     not going to rule on anything until that happens.           As I said,

18     since circumstances have changed significantly since the time

19     you filed the motion, I thought it was at least useful to find

20     out if this is still something that needs to be ruled on, and

21     apparently it is.

22                 MR. ROGOW:    It is.   Thank you.

23                 THE COURT:    All right.    Well, I don't have anything

24     else today.    Any other questions I have really relate to the

25     merits of the motions, and this isn't the motions hearing and
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 13 of 14          13


 1     the motions haven't been fully briefed.             So I want to have the

 2     benefit of all that before we do that.

 3                 So unless either side has anything else that we need

 4     to take up today, I think the next time we get together will be

 5     at a motions hearing, unless someone lets me know that we think

 6     we need a status conference in the interim.

 7                 MR. KRAVIS:    Your Honor, one final housekeeping

 8     point, if I may.     I believe that because there are currently

 9     motions pending before the Court, the Speedy Trial Act time is

10     excluded.    I just wanted to confirm that for the record.

11                 THE COURT:    I think that's true.

12                 MR. ROGOW:    Yes.       We agree.

13                 THE COURT:    All right.          And we have an agreed trial

14     date, in any event.

15                 MR. ROGOW:    November.

16                 THE COURT:    Okay.      Thank you very much, everybody.

17                                      *    *   *

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 92 Filed 05/01/19 Page 14 of 14   14


 1

 2                  CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4

 5                I, JANICE DICKMAN, do hereby certify that the above

 6     and foregoing constitutes a true and accurate transcript of my

 7     stenograph notes and is a full, true and complete transcript of

 8     the proceedings to the best of my ability.

 9                            Dated this 30th day of April, 2019.

10

11

12                                 /s/________________________

13                                 Janice E. Dickman, CRR, RMR, CRC
                                   Official Court Reporter
14                                 Room 6523
                                   333 Constitution Avenue NW
15                                 Washington, D.C. 20001

16

17

18

19

20

21

22

23

24

25
